Case 1:21-ap-01022      Doc 1   Filed 06/30/21 Entered 06/30/21 16:03:24        Desc Main
                                Document      Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


IN RE:

CHERI LITTLE                      :             CASE # 20-12518

Debtor                            :            CHAPTER 7

                                  :             Judge Beth A. Buchanan

ERIC W. GOERING, Trustee                        ADV # 21-ap-
220 W. Third Street
Cincinnati, Ohio 45202

Plaintiff

VS

Venus Concept
4556 N. Hiatus Road
Sunrise, FL 33351

________________________________________________________

     TRUSTEE’S COMPLAINT TO DETERMINE PRIORITY AND EXTENT
      OF LEINS AND TO SELL PROPERTY FREE AND CLEAR OF LIENS




  1. This adversary proceeding is brought in conformity with Bankruptcy Rule 7001(2)
     and is a proceeding which this Court may hear and determine under 28 U.S. Code §
     157(b)(2)(I). The Court has jurisdiction in this proceeding pursuant to 28 U.S. Code
     § 1334 (b), and the General Order of Reference entered in this District.


  2. This is a core proceeding under 28 USC 157 (b)(2)(H).

  3. Plaintiff is the appointed and acting Trustee in Bankruptcy Case 20-12518 in which
     the Debtor, Cheri Little filed a voluntary petition in bankruptcy in this court on
     September 14, 2020.
Case 1:21-ap-01022      Doc 1   Filed 06/30/21 Entered 06/30/21 16:03:24        Desc Main
                                Document      Page 2 of 3




 4. Counsel was appointed as attorney for the Trustee on February 2020.

 5. The defendant was listed as a creditor in the schedules filed by the Debtor holing a
    potential security interest in a Legacy Liposuction machine (the “machine”).


 6. On or about 9-16-16 the debtor entered into the attached agreement styled as a
    “Service Agreement”. This agreement is quite confusing since it is styled “Service
    Agreement” but contains contradictory provisions as to the title status of the
    machine.
       (a) Under section 1 (a) the agreement provides for the “sale & delivery” of the
            machine, but under section 6 (d) the seller has the right to purchase the
            machine and software for $1, which suggests that title resides in the Debtor.
       (b) Under section II the agreement provides that title doesn’t pass until the
            contract is fully paid.
       (c) This is no distinction between the sale of the machine and the services to be
            provided.


 7. The Trustee asks the court to determine that this is a sale contract, not a lease
    contract.


 8. There is no UCC filing on record with the Ohio Secretary of State and the Trustee
    maintains that title rests in him under 11 USC § 541.

 9. On information and belief, the Trustee believes the machine to have a value in
    excess of $25,000 and is unencumbered by any lien.

 10. Further, the defendant has the access codes needed to unlock the machine which
    must be turned over to the Trustee.

 11. The machine is listed on Schedule A/B #15 and is property of the Estate.
Case 1:21-ap-01022    Doc 1    Filed 06/30/21 Entered 06/30/21 16:03:24      Desc Main
                               Document      Page 3 of 3



     WHEREFORE, the Trustee request that the court


     1. Determine the priority and extent of liens on the machine
     2. Authorize the Trustee to sell the machine free and clear of liens
     3. Order the defendant to provide the codes and information to unlock
        the machine for use



                                       Respectfully Submitted

                                       /s/ Eric W. Goering, Trustee
                                       Eric W. Goering #0061146
                                       220 West Third Street
                                       Cincinnati, OH 45202
                                       513-621-0912
